DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 11 January 2021 has been entered.

Response to Amendment
The amendment filed on 11 January 2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to claims 1-3 and 6-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-7, 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kawachi et al. (US 2016/0377794 A1) in view of Wu (US 5,165,772) and Durkee (US 2014/0268875 A1).

Kawachi does not specifically teach “at least a second step region which forms a refracting interface for the light provided into the light guiding structure from the input edge such that light leaves the light guiding structure from the same side wall” and wherein both the first and second side walls each comprise a second step region.
However, Wu teaches “at least a second step region (14e) which forms a refracting interface (see Fig. 2) for the light provided into the light guiding structure from the input edge such that light leaves the light guiding structure from the same side wall (see Fig. 2)”.

It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the lighting system of Kawachi by adding the second steps of Wu to each side of light guiding structure of Kawachi and thus achieve the claimed invention in order to disperse light out of the lighting system (Wu column 5 lines 27-32).
Kawachi does not specifically teach “a first step region which forms a total internal reflection surface for the light provided into the light guiding structure from the input edge causing light to leave the light guiding structure from the opposite side wall predominantly in a direction having a direction component from the input edge to the end face”.
However, Durkee teaches “a first step region (T1 (Figs. 5, 15)) which forms a total internal reflection surface (paragraph 64) for the light provided into the light guiding structure from the input edge causing light to leave the light guiding structure from the opposite side wall predominantly in a direction having a direction component from the input edge to the end face (see Fig. 15)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the lighting system of Kawachi with a step region configured to cause light to leave the light guiding structure from the opposite wall 
With respect to claim 2:	Kawachi does not specifically teach “wherein the first and second step regions are adjacent such that they define a single narrowing region”.
Wu teaches “wherein the first (see Fig. 2) and second step regions (see Fig. 2) are adjacent such that they define a single narrowing region (see Fig. 2)”.
The motivation to combine is the same as in claim 1.
With respect to claim 3:	Kawachi in view of Wu suggest “wherein the first and second step regions are spaced by a planar region, such that they define separate narrowing regions” (Kawachi’s first step region is surrounded by planar regions (see Fig. 1), and so is Wu’s second step region (14e is surrounded by planar regions 14d), and so one of ordinary skill would reasonably expect the combination to retain this feature since the references each already have it.  In other words, since both reference’s steps regions are surrounded by planar regions, the combination would be expected to have a planar region in between them)”. 
The motivation to combine is the same as in claim 1.
With respect to claim 6:	Kawachi teaches “wherein a step of the first side wall and a step of the second side wall are adapted together to create an reversed light path having a direction component from the end face to the input edge (see Fig. 1)”.
With respect to claim 7:	Kawachi teaches “wherein the steps are shaped along the elongate direction (see Fig. 1)”.

With respect to claim 15:	Kawachi teaches “adapted to be mounted such that the direction between the input edge and the end face is vertical (Fig. 1)”.

Claims 8-11, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kawachi in view of Wu as applied to claim 1 above, and further in view of Dau et al. (US 2016/0109645 A1).
With respect to claim 8:	Kawachi does not specifically teach “wherein the light source arrangement comprises an array of point light sources, each having a collimator”.
However, Dau teaches “wherein the light source (212) arrangement comprises an array of point light sources (paragraph 191), each having a collimator (220)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to use Dau’s light source in Kawachi’s lighting system in order to provide a desired illuminance for a given length of the lighting system (Dau paragraph 184).
With respect to claim 9:	Kawachi teaches “wherein the elongate light guiding structure comprises a solid slab (paragraph 15)”.
Dau teaches “wherein the collimators comprise a shaped part of the input edge of the slab (paragraph 186)”.

With respect to claim 10:	Kawachi teaches “wherein the point light sources comprise LEDs (paragraph 15)”.
With respect to claim 11:	Kawachi does not specifically teach “wherein the end face comprises a stepped region comprising a set of facets, for creating an reversed light path having a direction component from the end face to the input edge”.
Dau teaches “wherein the end face (240) comprises a stepped region comprising a set of facets (see Fig. 12a), for creating an reversed light path having a direction component from the end face to the input edge (see Fig. 12a)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the lighting system of Kawachi with the faceted end face taught by Dau in order to create the reversed light path (Dau paragraph 244).
With respect to claim 14:	Kawachi teaches “further comprising a second or further elongate light guiding structure, each light guiding structure defining one web of a multiple-web design”.
Dau teaches “further comprising a second or further elongate light guiding structure (3884’, 3882’), each light guiding structure defining one web of a multiple-web design (see Figs. 36)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the lighting system of Kawachi by including .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kawachi, Wu, and Durkee as applied to claim 1 above, and further in view of Santoro (US 2015/0285983 A1).
Kawachi is unclear as to “wherein the light output defines a bat wing intensity profile with one wing from each side wall”.
However, Santoro teaches “wherein the light output defines a bat wing intensity profile with one wing from each side wall (Fig. 6 paragraphs 45-46)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the lighting system of Kawachi with the batwing emission profile of Santoro (if Kawachi does not already) in order to provide even illumination to surfaces above the light guide (Santoro paragraph 45).


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL J. LEE whose telephone number is (571)270-5721.  The examiner can normally be reached on 9-5 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571)272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHANIEL J LEE/Examiner, Art Unit 2875                        

/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875